




Exhibit 10.2


JOINDER AGREEMENT NO. 1
THIS JOINDER AGREEMENT NO. 1, dated as of May 1, 2014 (this “Agreement”), by and
among BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BMO HARRIS FINANCING INC.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, GOLDMAN SACHS BANK USA, NOMURA
CORPORATE FUNDING AMERICAS, LLC and WELLS FARGO BANK, NATIONAL ASSOCIATION (each
an “Incremental Revolving Loan Lender” and collectively the “Incremental
Revolving Loan Lenders”), POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
29, 2014 (as amended by that certain First Amendment to Credit Agreement, dated
as of the date hereof (the “First Amendment”), and as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Lenders
party thereto from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent;
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request an increase in the existing Revolving Commitments and/or
request new Incremental Term Loan Commitments by entering into one or more
Joinder Agreements with the Incremental Revolving Loan Lenders and/or the
Incremental Term Loan Lenders, as applicable; and
WHEREAS, pursuant to this Agreement, the Borrower wishes to obtain $100,000,000
of Incremental Revolving Credit Commitments pursuant to the Credit Agreement in
addition to the existing Revolving Credit Commitment as described in the Credit
Agreement, to be provided by each Incremental Revolving Loan Lender party hereto
and effective on the Commitment Effective Date (as defined below) pursuant to
the terms hereof.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Incremental Revolving Loan Lender hereby agrees to commit to provide its
respective Commitment as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:
Each Incremental Revolving Loan Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon Administrative Agent or any other Lender
or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will




--------------------------------------------------------------------------------




perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
Each Incremental Revolving Loan Lender hereby agrees to provide its respective
Incremental Revolving Credit Commitment on the Joinder Effective Date (as
defined below), on the terms and subject to the conditions set forth below
1.
Conditions to Effectiveness. The effectiveness of this Agreement and the
Borrower’s receipt of the Incremental Revolving Credit Commitments (subject to
the conditions set forth in Section 2 hereof) hereunder is subject to the due
execution and delivery of this Agreement by the Borrower, the Administrative
Agent and the Incremental Revolving Loan Lenders (the date of satisfaction of
such condition, the “Joinder Effective Date”).

Each party hereto agrees that their respective signatures to this Agreement,
once delivered, are irrevocable and may not be withdrawn.
Upon satisfaction of the above “Conditions to Effectiveness” on the Joinder
Effective Date, this Agreement shall be a binding agreement between the parties
hereto.
2.
Condition to Availability. Notwithstanding anything to the contrary set forth
herein or in the Credit Agreement, the Increased Amount Date with respect to the
Incremental Revolving Credit Commitments hereunder shall not occur, no
assignments by the Incremental Revolving Loan Lenders of any Incremental
Revolving Credit Commitments hereunder shall be permitted and no Borrowings
under the Incremental Revolving Credit Commitments hereunder shall be available
to the Borrower, until the following conditions are satisfied (the date of
satisfaction of such conditions, the “Commitment Effective Date”):

i.
the occurrence of the Pending Acquisition Closing Date;

ii.
the Borrower shall deliver (or cause to be delivered), to the Administrative
Agent and the Incremental Revolving Loan Lenders, the documents referenced in
Section 7 below; and

iii.
the Borrower shall have paid, to the Administrative Agent, for the account of
each Incremental Revolving Loan Lender as of the Commitment Effective Date, the
closing fees referenced in Section 3 below.

3.
Other Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of each Incremental Revolving Loan Lender as of the Commitment Effective
Date, as fee compensation for such Incremental Revolving Loan Lender’s
commitments hereunder, an amount equal to 0.50% of the aggregate amount of such
Incremental Revolving Loan Lender’s Incremental Revolving Credit Commitment,
payable to such Incremental Revolving Loan Lender out of the proceeds of the
Pending Acquisition Incremental Term Loans as and when funded on the Pending
Acquisition Closing Date.

4.
New Lenders. Each Incremental Revolving Loan Lender hereunder that is not a
“Lender” under the Credit Agreement as of the Commitment Effective Date
acknowledges and agrees upon satisfaction of the conditions in Section 2 of this
Agreement, such Incremental Revolving Loan Lender shall become a “Lender” under,
and for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.





--------------------------------------------------------------------------------




5.
Credit Agreement Governs. Except as set forth in this Agreement, the Incremental
Revolving Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents.

6.
Borrower’s Certifications. By its execution of this Agreement, the Borrower
hereby certifies that, as of the date hereof:

i.
no Default or Event of Default exists before or after giving effect to the
effectiveness of the Incremental Revolving Credit Commitments contemplated
hereby and the extensions of credit, if any, made under the Credit Agreement on
the Pending Acquisition Closing Date;

ii.
the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct after giving effect to any qualification therein), except in each
case to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date; and

iii.
the Borrower is in pro forma compliance with each of the covenants set forth in
Section 7.11 of the Credit Agreement as of the last day of the most recently
completed Measurement Period (assuming that the amendments set forth in the
First Amendment were effective as of the date of such most recently completed
Measurement Period) and as of the Pending Acquisition Closing Date.

7.
Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:

i.
the Borrower shall deliver or cause to be delivered legal opinions, officer’s
certificates and such other documents (including, if applicable, the Mortgages
and related documents required pursuant to Section 6.11(b) of the Credit
Agreement or modifications of any Mortgages and title insurance endorsements or
policies) reasonably requested by the Administrative Agent in connection with
this Agreement; and

ii.
the Borrower shall deliver a duly completed certificate signed by the chief
financial officer of the Borrower containing the calculations (in reasonable
detail) demonstrating pro forma compliance with each of the covenants set forth
in Section 7.11 of the Credit Agreement as of the last day of the most recently
completed Measurement Period (assuming that the amendments set forth in the
First Amendment were effective as of the date of such most recently completed
Measurement Period) and as of the Pending Acquisition Closing Date.

8.
Eligible Assignee. By its execution of this Agreement, each Incremental
Revolving Loan Lender represents and warrants that it is an Eligible Assignee.

9.
Notice. For purposes of the Credit Agreement, the initial notice address of each
Incremental Revolving Loan Lender shall be as set forth below its signature
below.

10.
Non-US Lenders. For each Incremental Revolving Loan Lender that is a Non-US
Lender, delivered herewith to Administrative Agent are such forms, certificates
or other evidence with respect to United





--------------------------------------------------------------------------------




States federal income tax withholding matters as such Incremental Revolving Loan
Lender may be required to deliver to Administrative Agent pursuant to
Section 3.01(e) of the Credit Agreement.
11.
Recordation of the New Loans. Upon the Commitment Effective Date, the
Administrative Agent will record the Loans made under the Incremental Revolving
Credit Commitments in the Register.

12.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

13.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

14.
Governing Law; Jurisdiction; Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR TO THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
THE PROVISIONS OF SECTIONS 10.14(B), (C) AND (D), 10.15, 10.16 AND 10.18 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.
15.
Loan Document. This Agreement shall constitute a Loan Document under the terms
of the Credit Agreement.

16.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

17.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

18.
Outside Date. Notwithstanding anything herein to the contrary, if the Commitment
Effective Date and the availability of the Incremental Revolving Credit
Commitments pursuant to Section 2 hereunder has not occurred prior to the
Outside Date (as defined below), then the Incremental Revolving Credit
Commitments hereunder shall automatically terminate.

“Outside Date” shall mean the first to occur of (i) the abandonment of the
Pending Acquisition or termination of the Pending Acquisition Agreement and (ii)
5:00 p.m. New York City time on August 1, 2014.




--------------------------------------------------------------------------------




19.
USA PATRIOT Act. Each Incremental Revolving Loan Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Incremental Revolving Loan Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
Guarantor, which information includes the name and address of the Borrower and
each Guarantor and other information that will allow such Incremental Revolving
Loan Lender or the Administrative Agent, as applicable, to identify the Borrower
and each Guarantor in accordance with the Act. The Borrower shall, and shall
cause each Guarantor to, promptly following a request by the Administrative
Agent or any Incremental Revolving Loan Lender, provide all documentation and
other information that the Administrative Agent or such Incremental Revolving
Loan Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

[Remainder of page intentionally left blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
Bank of America, N.A.


By: /s/ Gregory Roetting
Name: Gregory Roetting
Title: Vice President


Notice Address:


Attention:
Telephone:
Facsimile:




BARCLAYS BANK PLC


By: /s/ Ian Palmer
Name: Ian Palmer
Title: Managing Director


Notice Address:


Attention:
Telephone:
Facsimile:




BARCLAYS BANK PLC


By: /s/ Joan Spiotto
Name: Joan Spiotto
Title: Vice President


Notice Address:
115 S. La Salle, 25W
Chicago, IL 60603


Attention: Joan Spiotto
Telephone: +1 312 461 4811
Facsimile: +1 312 293 4327








--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


By: /s/ Christopher Day
Name: Christopher Day
Title: Authorized Signatory


By: /s/ Jean-Marc Vauclair
Name: Jean-Marc Vauclair
Title: Authorized Signatory


Notice Address:


Attention:
Telephone:
Facsimile:


GOLDMAN SACHS BANK USA


By: /s/ Robert Ehudin
Name: Robert Ehudin
Title: Authorized Signatory


Notice Address:


Attention:
Telephone:
Facsimile:


NOMURA CORPORATE FUNDING AMERICAS, LLC


By: /s/ Carl A. Mayer III
Name: Carl A. Mayer III
Title: Managing Director


Notice Address:


Attention:
Telephone:
Facsimile:










--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Daniel R. Van Aken
Name: Daniel R. Van Aken
Title: Director


Notice Address:
10 S. Wacker Drive
22nd Floor
Chicago, IL 60606


Attention: Daniel R. Van Aken
Telephone: (312) 845-4463
Facsimile: (312) 553-4783


POST HOLDINGS, INC.
By: /s/ Diedre J. Gray
Name: Diedre J. Gray
Title: Secretary




    




--------------------------------------------------------------------------------




Consented to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Daniel R. Van Aken
Daniel R. Van Aken
Director






--------------------------------------------------------------------------------




SCHEDULE A
TO JOINDER AGREEMENT NO. 1




Name of Lender
Type of Commitment
Amount
Bank of America, N.A.
Incremental Revolving Credit Commitment
$25,000,000.00
Barclays Bank PLC
Incremental Revolving Credit Commitment
$12,500,000.00
BMO Harris Financing Inc.
Incremental Revolving Credit Commitment
$12,500,000.00
Credit Suisse AG, Cayman Islands Branch
Incremental Revolving Credit Commitment
$12,500,000.00
Goldman Sachs Bank USA
Incremental Revolving Credit Commitment
$12,500,000.00
Nomura Corporate Funding Americas, LLC
Incremental Revolving Credit Commitment
$12,500,000.00
Wells Fargo Bank, National Association
Incremental Revolving Credit Commitment
$12,500,000.00
 
 
Total: $100,000,000.00







